Title: James Madison to Reynolds Chapman, 1 July 1826
From: Madison, James
To: Chapman, Reynolds


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                July 1. 18.2[6?]
                            
                        
                        Understanding that an important cause to be argued at O. C. House brings together among others several
                            professional strangers, be so good as to ascertain the day on which the Judge & the Counsel on both sides can
                            conveniently take a dinner with me, and present my invitations to them accordingly: making yourself one of the party.
                        
                            
                                
                            
                        
                    P.S. Should Mr. C. Johnston attend on the occasion, I hope he will make Montpr. his quarters whilst in the
                            neighbourhood